Name: Commission Regulation (EC) No 1832/98 of 25 August 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  plant product;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 26. 8. 98L 238/8 COMMISSION REGULATION (EC) No 1832/98 of 25 August 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Articles 3(3) and 4(9) thereof, Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 1590/98 (4), fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201/96 set the criteria for fixing the minimum price and the amount of the production aid respectively; Whereas Article 3 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid (5), as last amended by Regulation (EC) No 1591/98 (6), defines the products for which the minimum price and the aid are fixed and Commission Regulation (EEC) No 2022/85 of 22 July 1985 on minimum quality require- ments for dried plums, and prunes, eligible for production aid (7) lays down the characteristics that these products must possess; whereas the minimum price and production aid for the 1998/99 marketing year should therefore be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget- ables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year: (a) the minimum price referred to in Article 3 of Regula- tion (EC) No 2201/96 shall be ECU 193,523 per 100 kilograms net from the producer for dried plums derived from prunes dEnte as defined in Article 3 of Regulation (EEC) No 1709/84, (b) the production aid referred to in Article 4 of Regula- tion (EC) No 2201/96 shall be ECU 81,360 per 100 kilograms net for prunes as defined in Article 3 of Regulation (EEC) No 1709/84. Article 2 1. Where processing takes place outside the Member State in which the product was grown, that Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. 2. Member States shall take the necessary steps to satisfy themselves that prunes which received aid were then processed into products as referred to in Article 1(1)(c) of Regulation (EC) No 504/97. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1998. (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 78, 20. 3. 1997, p. 14. (4) OJ L 208, 24. 7. 1998, p. 11. (5) OJ L 162, 20. 6. 1984, p. 8. (6) OJ L 208, 24. 7. 1998, p. 14. (7) OJ L 191, 23. 7. 1985, p. 31. EN Official Journal of the European Communities26. 8. 98 L 238/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1998. For the Commission Karel VAN MIERT Member of the Commission